internal_revenue_service department of the treasury number release date index number washington dc person to contact telephone number refer reply to cc psi plr-137134-02 date date legend company a b c d e state trust trust trust date date plr-137134-02 date date date date m n o dear this letter responds to a letter dated date and subsequent correspondence requesting inadvertent invalid election relief under sec_1362 of the internal_revenue_code corporation effective date company incorporated on date under the laws of state and elected to be an s facts as of date the shareholders of company were a b c d and e with an aggregate ownership of m shares of company stock a and b each owning n shares and c d and e each owning o shares on date assisted by an independent accountant and attorney a and b created trust which was then divided into trust and trust for the benefit of c and d a transferred n shares of company stock to trust and b transferred n shares of company stock to trust it was intended that a be the grantor owner of trust and b be the grantor owner of trust on date c transferred o shares of company stock to trust and d transferred o shares of company stock to trust on date company learned that trust and trust were ineligible shareholders and thus its s_corporation_election was invalid shortly thereafter on date trust transferred o shares of company stock to c and trust transferred o shares of company stock to d it is represented that trust and trust are now eligible shareholders under sec_1361 company and its shareholders represent that the invalid s_corporation_election was inadvertent and was not motivated by tax_avoidance or hindsight company and its shareholders agree to make any adjustments consistent with the treatment of company as an s_corporation that the secretary may require with respect to the period plr-137134-02 specified by sec_1362 applicable law sec_1361 generally provides that the term s_corporation means with respect to any taxable_year a small_business_corporation for which an election under sec_1362 is in effect for such year sec_1361 provides that the term small_business_corporation means a domestic_corporation which is not an ineligible_corporation and which does not a have more than shareholders b have as a shareholder a person other than an estate a_trust described in sec_1361 or an organization described in sec_1361 who is not an individual c have a nonresident_alien as a shareholder and d have more than one class of stock sec_1362 provides in part that a small_business_corporation may elect to be an s_corporation sec_1362 provides that an election under sec_1362 is terminated whenever at any time on or after the first day of the first taxable_year for which the corporation is an s_corporation such corporation ceases to be a small_business_corporation sec_1362 provides that such termination is effective on and after the date the s_corporation ceases to be a small_business_corporation sec_1362 provides that if an election under sec_1362 by any corporation was not effective for the taxable_year for which made determined without regard to sec_1362 by reason of a failure to meet the requirements of sec_1361 or to obtain shareholder consents the secretary determines that the circumstances resulting in such ineffectiveness were inadvertent no later than a reasonable period of time after discovery of the circumstances resulting in such ineffectiveness steps were taken so that the corporation is a small_business_corporation or to acquire the required shareholder consents and the corporation and each person who was a shareholder in the corporation at any time during the period specified pursuant to sec_1362 agrees to make such adjustments consistent with the treatment of the corporation as an s_corporation as may be required by the secretary with respect to such period then notwithstanding the circumstances resulting in such ineffectiveness such corporation shall be treated as an s_corporation during the period specified by the secretary conclusion based on the facts submitted and the representations made we conclude that company's s_corporation_election was ineffective for the taxable_year beginning date because trust and trust were ineligible shareholders of company we also conclude that the ineffectiveness of company’s s_corporation_election constituted an inadvertent invalid election under sec_1362 therefore under sec_1362 we rule that company will be treated as an s_corporation beginning date and thereafter unless plr-137134-02 company’s s_corporation_election otherwise terminates under sec_1362 this ruling is contingent on company and all its shareholders including trust and trust treating company as an s_corporation effective date and on company treating c d e trust and trust as the shareholders of company as of date accordingly company’s shareholders in determining their respective income_tax liabilities must include their pro_rata share of the separately and nonseparately computed items of company under sec_1366 make adjustments to stock basis under sec_1367 and take into account any distributions made by company under sec_1368 except as specifically ruled above we express no opinion concerning the federal tax consequences of the transactions described above under any other provision of the code specifically no opinion is expressed regarding the eligibility of company to have elected under sec_1362 to be an s_corporation this ruling is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited as precedent pursuant to a power_of_attorney on file with this office we are sending a copy of this letter to your authorized representative sincerely yours mary beth collins senior technician reviewer branch office of the associate chief_counsel passthroughs and special industries enclosures copy of this letter copy for sec_6110 purposes cc
